DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.

Status of the Claims
By amendment filed December 27, 2021 claims 1, 31, 32 and 35 have been amended, claims 41 through 44 are new and claims 28 and 36 through 40 have been cancelled. Claims 1 through 6, 10, 27, 29 through 35 and 41 through 44 are currently pending.

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims have been considered but are moot. Though applicant’s arguments have not been persuasive for the reasons discussed in the previous Advisory Action, dated December 09, 2021, additional prior art is being cited in addition to the previously cited prior art to render obvious the claimed limitation that the first or second alkali soluble resin had an volatile organic compound content of less than 2% (w/w), 

Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "the polymer emulsion".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination “the polymer emulsion” will be considered the same as the “at least one polymer emulsion”.
Claim 44 recites the limitation "the polymer emulsion".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination “the polymer emulsion” will be considered the same as the “at least one polymer emulsion”.

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 27, 29-35 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al (U.S. Patent # 7,825,178) in view of Boulanger et al (U.S. Patent Publication .
	In the case of claim 1, Nagata teaches a floor finish/polish composition comprised of at least one polymer emulsion in the form of a water-insoluble/emulsified polymer (Abstract, Column 14 Lines 40-49 and Column 15 Lines 7-13 and 49-59) and two or more kinds of alkali-soluble resins (Column 17 Lines 35-47) and therefore at least a first alkali soluble resin and a second alkali soluble resin.
	Furthermore, Nagata teaches that the composition comprised at least one wax (Column 17 Lines 11-25) in the amount of about 0.1 to about 10 wt%, based on a total weight of the composition (Column 17 Lines 26-34), which overlapped with the claimed range of 5 to 10 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Nagata does not specifically teach that the at least one polymer emulsion was present in the amount of (i) 35% to 55% (w/w), based on a total weight of the composition, and (ii) from 55% to 75% based on a total solids content in the composition and that the at least one polymer emulsion and the total amount of alkali soluble resin were present in a ratio of between about 3:1 and about 20:1. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”

	Furthermore, Boulanger teaches a floor polishing composition comprising a polymer and an alkali soluble resin wherein the ratio of polymer to resin was a known cause effective variable affecting the properties of the composition such as the glossiness (Abstract and Page 7 Paragraphs 0059-0060).
	Based on the teachings of Nagata and Boulanger, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined an optimal ration between the polymer emulsion and total amount of alkali soluble resin through routine experimentation because the concentration of each component ant the ratio between them affected the viscosity of the composition and the glossiness of the formed coating.
	Neither Nagata nor Boulanger teach that either of the alkali soluble resins had a glass transition temperature between 95 and 120 ℃. However, Nagata teaches that suitable alkali soluble resins included those known in the art and were acrylic resins (Column 17 Lines 35-45).
	Kim teaches an emulsion based top coating composition (Abstract and Page 1 Paragraphs 0002-0004) comprising acrylic based alkali soluble resins having a glass transition temperature in the range of 30 to 120 ℃ (Page 1 Paragraph 0019 and Page 2 Paragraph 0037) wherein alkali soluble resins having a glass transition temperature in the taught range provided a coating with improved hardness and or/wettability (Page 2 Paragraph 0038).
	Based on the teachings of Kim, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used alkali soluble resins in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Neither Nagata nor Boulanger teach that at least one of the alkali soluble resins had an average molecular weight in the rage of about 3000 to 6000 and an acid number between 210 and 260. Nagata does teach that the composition comprised conventional alkali soluble resins used in floor polishing composition including those made of a styrene-maleic acid copolymer or which where acrylic based (Column 17 Lines 36-45).
	Gregory teaches a floor polishing composition (Abstract) comprised of conventional alkali soluble resins including styrene-maleic acid copolymer resins and acrylic comprising resins where it was known for conventional alkali soluble resins to have an average molecular weight in the range of 500 to 10,000 and an acid number in the range of 140 to 300 (Column 5 Lines 3-19).
	Based on the teachings of Gregory, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used alkali soluble resins in the composition of Nagata in view of Boulanger and Kim with an average molecular weight in the range of 500 to 10,000 and an acid number in the range of 140 to 300 because these were known average molecular weight and acid number ranges for conventional alkali soluble resins used in floor polishers and therefore one of ordinary skill would have had a reasonable In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	None of the references specifically teach that either the first or second alkali soluble resin had a volatile organic compound content of less than 2% (w/w), based on the total weight of the composition.
	Conner teaches a floor treatment composition (Abstract and Column 15 Lines 6-18) wherein it was known and desired in the art for such composition to have low or no VOCs in order to reduce the odor and toxicity of the composition (Column 1 Lines 23 and Column 3 Lines 54-58).
	Based on the teachings of Conner, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have had no VOCs present in the composition of Nagata in order to reduce the odor and toxicity of the composition.
	As for claim 2, Nagata teaches that the composition further comprised at least one plasticizer (Column 16 Lines 59-67).
	As for claim 3, Nagata teaches that the composition comprised a solvent in the form of water (Column 14 Lines 40-49).
	As for claim 4, Nagata further teaches that the composition comprised at least one surfactant (Column 16 Lines 10-27). Nagata does not teach that the composition comprised at least one fragrance.

	Based on the teachings of Boulanger, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included a fragrance in the composition of Nagata to provide a desired smell to the composition.
	As for claim 5, Nagata teaches that the total weight percent of the alkali soluble resins was less than 10% (Column 17 Lines 59-67), which overlapped with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP section 2144.05.I.
	As for claim 6, Nagata does not specifically teach that the ratio of the first alkali soluble resin to the second alkali soluble resin was between 5:1 and 1:1. However, as was discussed previously, the concentration of the resin was a cause effective variable and therefore it would have been obvious to have determined optimal concentration for each resin and therefore the ratio between each resin through routine experimentation.
	As for claims 27 and 30, as was discussed previous in the rejection of claim 1, Nagata in view of Boulanger and Kim and Gregory render obvious an average molecular weight range, an acid number range and a glass transition temperature range which overlapped with the claimed ranges and as was discussed previously overlapping ranges are obvious.
	As for claims 29 and 41-42, as was discussed previously, it would have been obvious for the composition of Nagata to have no VOCs.
	As for claims 31 and 32, though Nagata teaches that the composition comprised at least one plasticizer Nagata does not teach that the plasticizer was present in an amount from about 
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal amounts for the plasticizer in the composition through routine experimentation because the amount of plasticizer affected the hardness and flexibility of the film formed from the taught composition.
	As for claims 33 and 34, Nagata teaches that the composition comprised a solvent/coalescent which included diethylene glycol monoethyl ether (Column 16 Lines 38-44), which Paragraph 0011 of the specification of the present application discloses as being a polar organic solvent. Nagata does not teach that the composition further comprised a nonpolar organic solvent, specifically either ethylene glycol phenyl ether or ethylene glycol hexyl ether. Nagata does teach that the composition comprised a combination of coalescents/solvents (Column 16 Lines 45-46).
	Boulanger teaches that the composition comprised at least one coalescing agent which included diethylene glycol ethyl ether, ethylene glycol hexyl ether and ethylene glycol phenyl ether (Pages 8-9 Paragraphs 0070-0071).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included either ethylene glycol hexyl ether or ethylene glycol phenyl ether to the composition of Nagata because it was known in the art to combine multiple solvents/coalescents.

	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal amounts for the polar and nonpolar organic solvents/coalescents of Nagata in view of Boulanger and Kim and Gregory through routine experimentation because the amounts of these solvents affected how continuous the film formed by the taught composition would be.
	As for claim 35, it is rejected for the same reasons discussed in the rejection of claim 1 because the amount of polymer emulsion was a cause effective variable.
	As for claims 43 and 44, Nagata does not teach or suggest that the at least one polymer emulsion had an alkyl phenol ethoxylate (APE) content of more than 1% (w/w), based on the total content of the composition.





Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al in view of Boulanger et al and Kim et al and Gregory and Conner et al as applied to claim 1 above, and further in view of Li et al (U.S. Patent # 8,585,829).
	The teachings of Nagata in view of Boulanger and Kim and Gregory and Conner as they apply to claim 1 have been discussed previously and are incorporated herein.

	However none of the references teach having provided the floor finish of claim 1 in a container and having provided a container configured to contain a remover solution.
	Li teaches a floor cleaning and servicing composition (Abstract and Column 2 Lines 18-23) wherein the composition such as a remover solution/detergent composition and a finish/soil resistant agent were provided in separate container within a kit (Column 2 Lines 49-55).
	Based on the teachings of Boulanger and Li, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art it would have been obvious to have provided a kit containing an abrasive pad and separate container for the floor finish composition and a remover solution because this was a known kit in the art for floor service and maintenance.

Conclusion
	Claims 1 through 6, 10, 27, 29 through 35 and 41 through 44 have been rejected. No claims have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712